UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: December 31, 2011 ITEM 1.SCHEDULE OF INVESTMENTS SECTOR ROTATION FUND Schedule of Investments (Unaudited) As of December 31, 2011 Shares Value (Note 1) EXCHANGE-TRADED FUNDS - 89.94% Consumer Services - 1.52% iShares Dow Jones US Consumer Services Sector Index Fund $ Fixed Income - 11.80% iShares iBoxx $ High Yield Corporate Bond Fund * ProShares UltraShort 20+ Year Treasury SPDR Barclays Capital High Yield Bond ETF SPDR Barclays Capital TIPS ETF Health Care - 8.84% Health Care Select Sector SPDR Fund International - 7.29% iShares MSCI Austria Investable Market Index Fund iShares MSCI Canada Index Fund iShares MSCI Singapore Index Fund iShares MSCI Switzerland Index Fund iShares MSCI United Kingdom Index Fund Large Cap - 55.58% ProShares Ultra S&P500 ProShares UltraPro S&P 500 SPDR S&P rust SPDR S&P Dividend ETF Vanguard Value ETF Mid Cap - 2.28% iShares Dow Jones Select Dividend Index Fund Utilities - 2.63% iShares Dow Jones US Utilities Sector Index Fund Total Exchange-Traded Funds (Cost $19,732,211) COMMODITIES - 8.39% * SPDR Gold Shares Total Commodities (Cost $1,951,265) (Continued) SECTOR ROTATION FUND Schedule of Investments (Unaudited) As of December 31, 2011 Shares Value (Note 1) SHORT-TERM INVESTMENT - 2.84% § Fidelity Institutional Money Market Funds, 0.01% $ Total Short-Term Investment (Cost $667,636) Total Value of Investments (Cost $22,351,112) - 101.17% $ Liabilities in Excess of Other Assets- (1.17)% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield The following acronyms are used in this portfolio: ETF - Exchange-Traded Fund TIPS - Treasury Inflation-Protected Securities Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Services 1.52% Fixed Income 11.80% Health Care 8.84% International 7.29% Large Cap 55.58% Mid Cap 2.28% Utilities 2.63% Commodities 8.39% Short-Term Investment 2.84% Total 101.17% $ 23,819,186 See Notes to Financial Statements (Continued) SECTOR ROTATION FUND Schedule of Investments (Unaudited) As of December 31, 2011 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Exchange-Traded Funds $- $- Commodities - - Short-Term Investment - - Total $- ITEM 2.CONTROLS AND PROCEDURES (a) The Principal Executive Officer/Principal Financial Officer has concluded that the registrant’s disclosure controls and procedures are effective based on his evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Investment Company Act of 1940 and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are filed herewith as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Mark A. Grimaldi Date: February 24, 2012 Mark A. Grimaldi President, Treasurer, Principal Executive Officer and Principal Financial Officer The Sector Rotation Fund Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ Mark A. Grimaldi Date: February 24, 2012 Mark A. Grimaldi President, Treasurer, Principal Executive Officer and Principal Financial Officer The Sector Rotation Fund
